Lane, J.,
delivered the opinion of the court:
- The only point arising in this case, not before decided in 7 Ohio, *2 pt. 170, is, whether a discharge under the New York law is valid, if granted by a judge who is not a counselor at law? This question is readily decided by inspection of the statute. Article 7 provides, that applications for the discharge of an insolvent .debtor from his debts, under article 3, may be made to either of the following officers: Circuit judges, supreme court commissioners, first judges of county courts, or any other judge of said courts of the degree of counselor at law. Section 4 provides for the institution of these proceedings in another county, where there is no such officer in the county of the insolvent’s residence. Section 5 makes provision that in case of death, removal, or disability of the officer before whom proceedings were commenced they may be continued under any other officer who might have originally instituted the proceedings. 7 N. Y. Rev. Stat. 34. Noth, ing, then, can be more evident, than that no officer not possessing the qualification of the degree of counselor has any jurisdiction to act in these proceedings; so that a discharge, like the one-pleaded, granted by a judge not possessing this character, is void.
The demurrer to the replication is overruled. Judgment for plaintiff.